Citation Nr: 0902041	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1977 to 
April 1979.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In the March 2004 rating decision, 
the RO granted the veteran's petition to reopen a previously 
denied claim for service connection for a left knee 
disability but denied the petition as to his claim for 
service connection for a right knee disability.  The claim 
for left knee disability was then denied on the merits.  
After the veteran timely filed a notice of disagreement (NOD) 
in June 2004, the RO ordered a VA examination of the veteran.  
Although the RO requested an examination of the veteran's 
left knee only, the VA examiner performed a physical and 
radiological examination of both the veteran's knees.  Upon 
receipt of the examiner's report, the RO issued a statement 
of the case (SOC) in May 2005 in which it granted the 
veteran's petition to reopen his claim for service connection 
for a right knee disability.  After considering the merits of 
both claims, the RO denied both on the merits.  

The veteran perfected an appeal to the Board, which, based on 
the receipt of service department records, granted the 
veteran's petition to reconsider in a November 2007 decision.  
The Board denied the underlying claims of service connection.  
The veteran appealed the Board's adverse decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2008, the parties filed a Joint Motion to Vacate 
and Remand the November 2007 Board decision.  A September 
2008 Order of the Court granted the Joint Motion and vacated 
and remanded the Board's decision on the merits of the claims 
for re-adjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).  




REMAND

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In September 2008, the Court vacated and remanded the 
November 2007 Board decision for compliance with instructions 
contained in a September 2008 Joint Motion for Remand 
(Motion).  In that Motion, the parties observed that the 
Board acknowledged in its November 2007 decision that the 
veteran informed the RO of treatment he had received at the 
North Chicago VA Medical Center (VAMC) from May 2003 to 
October 2003.  In a November 2004 letter, the veteran and his 
representative were notified that the RO had requested the 
relevant records from the North Chicago VAMC, and the veteran 
was asked to send to the RO any such records or other 
information in his possession.  A subsequent response from 
the North Chicago VAMC, however, revealed that no 
documentation existed of the veteran's treatment at that 
facility.  

In the Motion, the parties noted that, under 38 C.F.R. § 
3.159(e), if VA is unable to obtain all relevant records 
after making reasonable efforts, it must provide notification 
to the veteran, including identification of the records 
unable to be obtained, an explanation of the efforts that VA 
made to obtain those records, and a description of any 
further action to be taken with respect to the claim.  The 
Motion stated that VA provided insufficient notification 
under 38 C.F.R. § 3.159(e) prior to reaching its decision, 
and that if it had provided the required notification, the 
veteran could have provided a copy of the North Chicago VAMC 
treatment records.  Therefore, the Board was found to be in 
error for not properly notifying the veteran and his 
representative of the unavailability of the North Chicago 
VAMC treatment records.  Specifically, the motion indicated 
that the RO failed to properly describe further action VA 
would take in regard to the veteran's claim in light of the 
unavailable records and failed to inform the veteran that he 
was ultimately responsible for providing any evidence found 
by the RO to be unavailable.  

The joint motion for remand specifically instructs VA to 
provide proper and complete notice to the veteran of in 
compliance with 38 C.F.R. § 3.159(e)(1) and to allow the 
veteran the opportunity to submit additional evidence and 
argument on the questions at issue.  As such, the Board finds 
it has no choice but to remand this claim and direct the 
agency of original jurisdiction (AOJ) to inform the veteran 
of the unavailability of North Chicago VAMC treatment 
records, per 38 C.F.R. § 3.159(e), notify him of all further 
actions to be undertaken by VA in regard to his claims, and 
provide him the opportunity to provide a copy of the North 
Chicago VAMC treatment records to VA.  The Board notes that 
38 U.S.C. § 5103A(b)(3) requires that where, as here, federal 
records are found to be unavailable, VA must notify the 
veteran of the identity of the records; the efforts VA made 
to obtain the records; a description of any further action VA 
will take on the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record, unless the claimant submits the records VA was unable 
to obtain; and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1) (2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must send the veteran a 
notice letter specifically complying 
with 38 C.F.R. § 3.159(e)(1) and 
notifying him of VA's inability to 
obtain records from the North Chicago 
VAMC concerning his treatment there 
from May 2003 through October 2003.  
The letter must clearly identify the 
records that were unable to be 
obtained; state an explanation of the 
efforts that VA made to obtain those 
records; and specifically inform the 
veteran of what action VA will take, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain.  The letter must 
further notify the veteran that he is 
ultimately responsible for providing 
any evidence identified as unavailable 
by VA.

The veteran must be provided with 
sufficient time to provide a response or 
submit any such identified evidence, and 
the AOJ must request that the veteran 
inform VA if he is unable to procure such 
evidence.

2.  After giving the veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issues on appeal should 
be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

